Exhibit 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement, dated as of January 7, 2020 (the
“Agreement”), is by and between Tyme Technologies, Inc., a Delaware corporation
with its principal offices at 17 State Street, 7th Floor, New York, NY 10004
(the “Company”), and Eagle Pharmaceuticals, Inc., a Delaware corporation with
its principal offices at 50 Tice Boulevard, Suite 315, Woodcliff Lake, NJ 07677
(the “Purchaser”).

WHEREAS, the Company desires to issue and sell to the Purchaser a number of
shares (each a “Share” and collectively, as applicable, the “Shares”) of the
common stock, par value $0.0001 per share (the “Common Stock”) or the Series A
preferred stock, par value $0.0001 per share (the “Preferred Stock”), of the
Company and the Purchaser desires to purchase and acquire the Shares, all on the
terms and subject to the conditions as set forth in this Agreement;

WHEREAS, the Purchaser desires to provide further payments and to purchase
additional Shares, and the Company desires to issue and sell such Shares, upon
the occurrence of certain milestone events as described herein;

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act;

WHEREAS, simultaneously with the entry into this Agreement, the parties have
entered into a Co-Promotion Agreement pursuant to which Purchaser and its
Affiliates will provide sales services to the Company in exchange for 15% of net
sales revenue from SM-88 sales in the United States; and

WHEREAS, simultaneously with the entry into this Agreement, the Company and the
Purchaser have entered into a Registration Rights Agreement attached hereto as
Exhibit A, pursuant to which the Company will agree to provide certain
registration rights in respect of the Shares under the Securities Act, and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

1. Definitions. In addition to those capitalized terms otherwise defined in this
Agreement, as used in this Agreement, the following capitalized terms shall have
the following respective meanings:

(a) “Affiliate” of a party, means any corporation or other business entity
controlled by, controlling or under common control with such party. For this
purpose, “control” shall mean direct or indirect beneficial ownership of fifty
percent (50%) or more of the voting or income interest in such corporation or
other business entity.

 



--------------------------------------------------------------------------------

(b) “Associate” means (i) a corporation or organization of which such person is
an officer or partner or is, directly or indirectly, the beneficial owner of
10 percent or more of any class of equity securities, (ii) any trust or other
estate in which such person has a substantial beneficial interest or as to which
such person serves as trustee or in a similar capacity and (iii) any relative or
spouse of such person.

(c) “Business Day” means any calendar day other than a Saturday, Sunday or other
day on which banks in New York City are authorized or required to be closed.

(d) “Closing Date” means the Initial Closing Date or the Milestone Closing Date,
as applicable.

(e) “Company Owned IP” means all intellectual property rights owned by the
Company (whether exclusively or jointly with any other person or entity) that
are directly related to SM-88 (racemetyrosine).

(f) “Company Registered IP” shall mean each item of Company Owned IP that is
Registered IP.

(g) “Corporate Transaction” shall mean any of (i) a sale, lease, transfer,
exclusive license or other disposition of all or substantially all of the assets
of the Company and its subsidiaries; (ii) a sale, lease, transfer, exclusive
license or other disposition of all or substantially all of the assets of the
Company and its subsidiaries related to SM-88 in the United States; (iii) a sale
or other disposition (including through the issuance by the Company of shares of
its capital stock) of at least a majority of the voting power of the Company;
(iv) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or (v) a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise, provided, however, that none of (1) any
change in ownership or sale or other disposition of shares occurring solely
through public trading of the Common Stock by third parties, (2) any public
offering of the Company’s capital stock for cash on the part of the Company,
including pursuant to any existing or successor “at-the-market” financing
facility or (3) any reincorporation, migratory merger effected solely for the
purpose of changing the jurisdiction of incorporation, or internal
reorganization or restructuring of the Company shall not constitute a Corporate
Transaction.

(h) “Effective Date” means the date on which the initial Registration Statement
is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended

(j) “FDA” means the U.S. Food and Drug Administration or successor entity
thereto.

 

- 2 -



--------------------------------------------------------------------------------

(k) “Governmental Body” shall mean any national, federal, regional, state,
provincial, local, or foreign or other governmental authority or
instrumentality, legislative body, court, administrative agency, regulatory
body, commission or instrumentality, including any multinational authority
having governmental or quasi-governmental powers, or any other industry
self-regulatory authority or arbitral body.

(l) “Knowledge of the Company,” or any derivation thereof, means the actual
knowledge of Steve Hoffman, Michele Korfin, Giuseppe Del Priore, Ben Taylor,
John Eckard, or Jim Biehl.

(m) “Initial Closing Date” means the date of the Initial Closing.

(n) “Initial Per Share Price” means $2.00.

(o) “Law” means any federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, rule, regulation, executive
order, injunction, judgment, order, award, decree, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body.

(p) “Milestone Closing Date” means the date of the Milestone Closing.

(q) “Milestone Event” means the earlier of (i) the successful completion of a
pivotal trial in pancreatic cancer, as defined by achieving the primary efficacy
endpoint per the protocol, of (A) Part 2 of the Company’s TYME-88-Panc clinical
trial or (B) an arm of the Precision PromiseSM clinical trial with the
Pancreatic Cancer Action Network using SM-88; in either case, with any such
amendments or changes to the protocol resulting from FDA guidance or
communications and in each case that is adequate for registration submission and
meets the primary endpoint as prespecified in the protocol provided to FDA
incorporating FDA comments or (ii) FDA approval of SM-88 in any cancer
indication within the United States in all cases if, and only if, the events set
forth in subsections (i) or (ii) hereof occur within five (5) years of the date
hereof (the “Expiration Date”).

(r) “Milestone Investment Amount” means $10 million.

(s) “Milestone Per Share Price” means $1,000 per Preferred Share, it being
understood that the conversion price of such Preferred Shares into common stock
would be equal to the product of the average of the VWAP for the seven
(7) trading days immediately following the public announcement of the Company
achieving the Milestone Event multiplied by 1.15. Notwithstanding anything else
in this Agreement, the conversion price of the Preferred Shares shall not result
in common stock issued at less than the “Minimum Price” as defined in Nasdaq
Rule 5635(d).

(t) “Milestone Representations” has the meaning set forth in Section 6.1(a)(ii).

(u) “Nasdaq” means the Nasdaq Capital Market tier of the Nasdaq Stock Market,
Inc.

 

- 3 -



--------------------------------------------------------------------------------

(v) “Registered IP” means all intellectual property rights that are registered,
filed, or issued under the authority of any Governmental Body, including all
patents, registered copyrights, registered mask works, and registered trademarks
and all applications for any of the foregoing.

(w) “Registration Rights Agreement” has the meaning set forth in the Recitals.

(x) “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale of the Registrable Securities (as defined in the Registration Rights
Agreement).

(y) “Representatives” is defined in Section 5.14.

(z) “SEC Filings” means those reports and filings made by the Company with the
SEC under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, on or after the beginning of the Company’s 2017
fiscal year, the date on which the Company consummated a reverse triangular
merger with Tyme Inc. (“Tyme”) pursuant to which the Company succeeded to the
business of Tyme, including the exhibits thereto and documents incorporated by
reference therein.

(aa) “SM-88” means TYME’s SM-88 (racemetyrosine) novel oral therapy. SM-88
(D,L-alpha-metyrosine; racemetyrosine [USAN]) is a proprietary modified
dysfunctional tyrosine derivative.

(bb) “Transaction Documents” means this Agreement and the Registration Rights
Agreement.

(cc) “VWAP” means, as of any date, the volume weighted average price for Common
Stock on Nasdaq (or other national exchange on which the Common Stock is then
primarily traded) during the period beginning at 9:30 a.m., New York time, and
ending at 4:00 p.m., New York time, as reported by Bloomberg through its “VAP”
function (set to 09:30 start time and 16:00 end time).

2. Initial Purchase and Sale of Shares.

2.1 Initial Purchase and Sale of Shares. Subject to and upon the terms and
conditions set forth in this Agreement, the Company shall sell and issue to the
Purchaser, and Purchaser shall purchase from the Company, at the Initial
Closing, 10 million Shares at the Initial Per Share Price for an aggregate
purchase price of $20 million (the “Initial Purchase”).

2.2 Initial Closing.

(a) Subject to the satisfaction or waiver of the conditions set forth in
Section 6 of this Agreement, the Initial Purchase shall take place on the date
hereof (the “Initial Closing”).

 

- 4 -



--------------------------------------------------------------------------------

(b) At the Initial Closing, the Company shall deliver to Purchaser a stock
certificate representing the Shares being purchased and acquired by the
Purchaser in the Initial Purchase.

(c) At the Initial Closing, the Company shall deliver to Purchaser the
Registration Rights Agreement, in the form of Exhibit A, executed by a duly
authorized officer of the Company.

(d) At the Initial Closing, Purchaser shall make payment of the aggregate price
of the Initial Purchase in immediately available funds by wire transfer to an
account of the Company designated in writing by the Company.

3. Milestone Events Transactions.

3.1 Milestone Payment. Upon the Company’s achievement of the Milestone Event,
Purchaser shall make a one-time payment of $10 million to the Company, upon the
terms described herein (the “Milestone Payment”).

3.2 Milestone Share Purchase. Upon the Company’s achievement of the Milestone
Event, in addition to the Milestone Payment referenced in Section 3.1, the
Company shall sell and issue to the Purchaser, and Purchaser shall purchase from
the Company, a number of Shares equal to the quotient of the Milestone
Investment Amount divided by the Milestone Per Share Price (the “Milestone Share
Purchase”).

3.3 No Repeat Milestones. For the avoidance of doubt, the first Milestone Event
achieved by the Company shall be the only triggering event for the obligations
and transactions described in this Section 3. Purchaser shall only be obligated
to make a maximum of one Milestone Payment and one Milestone Share Purchase.

3.4 Milestone Closing.

(a) Subject to the satisfaction or waiver of the conditions set forth in
Sections 6.1 and 6.2 of this Agreement, the Milestone Payment and Milestone
Share Purchase shall take place on the date that is five (5) Business Days after
the determination of the Milestone Per Share Price (the “Milestone Closing”).

(b) At the Milestone Closing, the Company shall deliver to Purchaser a stock
certificate representing the Shares being purchased and acquired by Purchaser in
the Milestone Share Purchase. The Shares issued at the Milestone Closing shall
be Series A Preferred Stock, as set forth in the Certificate of Designation
(including a conversion ratio of Preferred Stock into Common Stock as described
in the definition of Milestone Per Share Price).

(c) At the Milestone Closing, Purchaser shall make payment of the aggregate
amount of the Milestone Payment and the Milestone Investment Amount in
immediately available funds by wire transfer to an account of the Company
designated in writing by the Company.

 

- 5 -



--------------------------------------------------------------------------------

(d) Notwithstanding anything contained in Section 3 (including this Section 3.4)
to the contrary, in the event that the Company consummates a Corporate
Transaction prior to the Milestone Closing, the Purchaser shall have no
obligation to effect the Milestone Share Purchase and such obligations shall
terminate and be of no further force and effect.

(e) Notwithstanding anything contained in Section 3 (including this Section 3.4)
to the contrary, in the event that the Milestone Event does not occur prior to
the Expiration Date, the Purchaser shall have no obligation to effect the
Milestone Payment and Milestone Share Purchase and such obligations shall
terminate and be of no further force and effect, it being understood that the
Purchaser shall retain its right to consummate the Milestone Share Purchase and
Milestone Payment jointly at its option, subject to the terms and conditions
applicable to the Milestone Closing as set forth herein.

4. Representations and Warranties of the Company. Except as set forth in the SEC
Filings (including any exhibits thereto), the Company hereby represents and
warrants to the Purchaser as of the date hereof (and, with respect to the
Milestone Representations, as defined herein, as of the Milestone Closing Date)
as follows:

4.1 Incorporation. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and is qualified to
do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification, except where the failure to
be in so good standing or to qualify would not have, individually or in the
aggregate, a Material Adverse Effect (as defined below) upon the Company. The
Company has all requisite corporate power and authority to carry on its business
as now being conducted.

4.2 Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock, of which 112,533,905 shares are outstanding
on the date hereof, and 10,000,000 shares of Preferred Stock, $0.0001 par value
per share, of which no shares are outstanding on the date hereof. The Company
has designated 10,000 shares of its Preferred Stock as Series A Preferred Stock
as set forth in the Certificate of Designation of Series A Convertible Preferred
Stock of the Company (the “Certificate of Designation”), of which no shares are
outstanding on the date hereof. Except as set forth in the SEC Filings or
awarded in accordance with the Company’s equity compensation plans filed as
exhibits to the SEC Filings, there are no existing options, warrants, calls,
preemptive (or similar) rights, subscriptions or other rights, agreements,
arrangements or commitments of any character obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, any shares of the
capital stock of the Company or other equity interests in the Company or any
securities convertible into or exchangeable for such shares of capital stock or
other equity interests, and there are no outstanding contractual obligations of
the Company to repurchase, redeem or otherwise acquire any shares of its capital
stock or other equity interests.

4.3 Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in the SEC Filings. The Company owns, directly or indirectly, all of
the issued and outstanding capital stock or other equity interests of each
subsidiary free and clear of any liens, and all of the issued and outstanding
shares of capital stock or other equity interests of each subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase equity interests of each subsidiary.

 

- 6 -



--------------------------------------------------------------------------------

4.4 Authorization. All corporate action on the part of the Company and its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein has been taken. When executed and delivered by
the Company, this Agreement shall constitute a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and by
general equitable principles. The Company has all requisite corporate power to
enter into this Agreement, and to carry out and perform its obligations under
the terms of this Agreement.

4.5 Valid Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid and non-assessable and free and clear of all
liens imposed or permitted by the Company, other than restrictions on transfer
provided for in this Agreement or imposed by applicable securities laws, and
shall not be subject to preemptive or similar rights imposed thereon by
provisions of the Amended and Restated Certificate of Incorporation, By-Laws or
other charter or organizational documents of the Company. Assuming the accuracy
of the representations and warranties of the Purchaser in this Agreement, the
Shares will be issued in compliance with all applicable federal and state
securities laws. Neither the Company nor, to the knowledge of the Company, any
person acting on behalf of the Company has offered or sold any of the Shares by
any form of general solicitation or general advertising. Neither the Company nor
any person acting on its behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the Securities Act.

4.6 Use of Proceeds. The net proceeds of the sale of the Shares hereunder shall
be used by the Company to continue the development of its clinical and
preclinical assets and for general corporate purposes, capital expenditures,
working capital and general and administrative expenses.

4.7 SEC Filings. The Company has filed, or will file, all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 12(b),
13(a) or 15(d) thereof, since the beginning of the Company’s 2017 fiscal year,
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Filings prior to the expiration of any such extension. As
of their respective filing dates, the SEC Filings complied, or will comply, in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Filings, when filed, contained,
or will contain, any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Company is engaged in all material respects only in
the business described in the SEC Filings. The financial statements included in
the SEC Filings

 

- 7 -



--------------------------------------------------------------------------------

present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal, immaterial year-end audit adjustments, and such
consolidated financial statements have been prepared in conformity with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”) (except as may be disclosed therein or in
the notes thereto, and except that the unaudited financial statements may not
contain all footnotes required by GAAP, and, in the case of quarterly financial
statements, except as permitted by Form 10-Q under the Exchange Act). Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.

4.8 Internal Accounting Controls. The Company and the subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its subsidiaries.

4.9 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
Governmental Body or other person in connection with the execution, delivery and
performance by the Company of the Transaction Documents (including the issuance
of the Shares), other than (i) the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) the filings required by applicable state securities laws
or qualifications that may be required by the Financial Industry Regulation
Authority, (iii) the filing of a Notice of Sale of Securities on Form D with the
SEC under Regulation D of the Securities Act, (iv) the filing of any requisite
notices and/or application(s) to the Nasdaq for the issuance and sale of the
Shares and the listing of the Shares for trading or quotation, as the case may
be, thereon in the time and manner required thereby, (v) all SEC Filings
required in connection with the Transaction Documents and the transactions
contemplated therein and/or (vi) those that have been made or obtained prior to
the Closing Date (the “Required Filings and Consents”). The consent of the
holders of warrants issued by the Company on April 2, 2019 to a variable rate
transaction has been obtained and will

 

- 8 -



--------------------------------------------------------------------------------

be effective as of the Initial Closing. This representation and warranty is made
in reliance on, and assuming the accuracy of, the representations and warranties
of the Purchaser in Section 5 hereof to the extent that the accuracy of such
representations and warranties are relevant to the determination of whether any
such consent, approval, order or authorization is required. Except for the
transactions contemplated by this Agreement, including the acquisition of the
Shares contemplated hereby, no event or circumstance has occurred or information
exists with respect to the Company or its business, properties, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed (assuming for this purpose that the SEC Filings
are being incorporated by reference into an effective registration statement
filed by the Company under the Securities Act). Other than the Purchaser under
the Registration Rights Agreement, no person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company or any subsidiary.

4.10 Transactions with Affiliates and Employees. Except as set forth in the SEC
Filings, none of the officers or directors of the Company or any subsidiary and,
to the Knowledge of the Company, none of the employees of the Company or any
subsidiary is presently a party to any transaction with the Company or any
subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the Knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

4.11 Resale under Rule 144. Assuming that the Purchaser has satisfied its
requirements under Rule 144, the Shares are available for resale under Rule 144
under the Securities Act.

4.12 Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable
Section 203 of the Delaware General Corporation Law to the extent such is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation as a result of the Company’s issuance of
the shares of Common Stock pursuant to the Milestone Share Purchase and the
Purchaser’s ownership of the Shares.

4.13 Compliance with Laws. The Company and each of its subsidiaries are, and
since January 1, 2017 have been, in compliance in all material respects with all
applicable Laws. No investigation, claim, suit, proceeding, audit or other
action by any Governmental Body or authority is pending or, to the Knowledge of
the Company, threatened in writing against the Company or any of its
subsidiaries. There is no agreement, judgment, injunction, order or decree
binding upon Company or any of its subsidiaries which has or would reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of the Company or any of its subsidiaries, any acquisition of material
property by Company or any of its subsidiaries or the conduct of business by
Company or any of its subsidiaries as currently conducted.

 

- 9 -



--------------------------------------------------------------------------------

4.14 No Conflict. The execution and delivery of the Transaction Documents by the
Company and the consummation of the transactions contemplated hereby will not
conflict with or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under (i) any provision of the Amended and Restated Certificate of
Incorporation or By-Laws of the Company or (ii) any agreement or instrument,
permit, franchise, license, judgment, order, statute, law, ordinance, rule or
regulations applicable to the Company or its properties or assets, except in the
case of clause (ii) to the extent that such violations and defaults would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company and its properties and assets. The Company is not
in material violation, default or breach under any of its material contracts.
All material contracts have been filed with the Company SEC Filings. The Company
is not required to be registered as, and immediately following the Closing Date
will not be required to register as, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

4.15 Tax Matters. The Company and its subsidiaries have timely prepared and
filed all material tax returns required to have been filed by them with all
appropriate governmental agencies and timely paid all material taxes shown
thereon or otherwise owed by them. There are no material unpaid assessments
against the Company nor, to the Knowledge of the Company, any audits by any
federal, state or local taxing authority. All material taxes that the Company is
required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper governmental entity or third party when due.
There are no material tax liens pending or, to the Knowledge of the Company,
threatened against the Company or any of its assets or property. With the
exception of agreements or other arrangements that are not primarily related to
taxes entered into in the ordinary course of business, there are no outstanding
tax sharing agreements or other such arrangements between the Company and any
other corporation or entity (other than a subsidiary of the Company). The
Company is not and has never been a “U.S. real property holding corporation”
within the meaning of Section 897 of the Internal Revenue Code of 1986 (“Code”),
as amended. The transactions set forth herein will not, either independently or
in connection with other transactions, result in an “ownership change” of the
Company within the meaning of Section 382 of the Code. The Company is not, and
will not become, a “personal holding company” within the meaning of Section 542
of the Code.

4.16 Title to Properties. The Company and its subsidiaries have good and
marketable title to all real properties and all other material properties and
assets owned by them, in each case free from liens, encumbrances and defects,
except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and the Company and its
subsidiaries hold any leased real or personal property under valid and
enforceable leases with no exceptions, except such as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

- 10 -



--------------------------------------------------------------------------------

4.17 ERISA Compliance. A “Benefit Plan” is an “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder (collectively,
“ERISA”)) that (i) is established or maintained by the Company, its Subsidiaries
or their “ERISA Affiliates” (as defined below), or (ii) provides benefits or
compensation to any current or former employee with respect to their employment
or services with the Company, a Subsidiary, or an ERISA Affiliate pursuant to a
professional employer organization (PEO) agreement (each, a “Benefit Plan”);
provided, however, that an employee benefit plan described in (ii) above shall
be considered a Benefit Plan only to the extent of the participation of the
Company, Subsidiary, or ERISA Affiliate in that Benefit Plan. Except as
otherwise disclosed in the Prospectus, each Benefit Plan is in compliance in all
material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or any of its Subsidiaries, any member of any group of organizations
described in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company or such Subsidiary is a member. No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any Benefit Plan. No Benefit Plan, if such Benefit Plan were
terminated, would have any “amount of unfunded benefit liabilities” (as defined
under ERISA). Neither the Company, its Subsidiaries nor any of their ERISA
Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code,
in each case except as would not, individually or in the aggregate, have a
Material Adverse Change. Each Benefit Plan that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification. Notwithstanding anything in this subsection (ff) to the contrary,
with respect to any representation herein that applies to any “employee benefit
plan” that is not established or maintained by the Company, a Subsidiary, or an
ERISA Affiliate, such representation shall be deemed to be made to the Company’s
knowledge.

4.18 Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law onto any real property that it owns or operates
and has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and to the Knowledge of
the Company, there is no pending or threatened investigation that would
reasonably be expected to lead to such a claim.

4.19 Trading Market. The Company is in compliance with applicable Nasdaq
continued listing requirements. The Common Stock is listed on Nasdaq under the
symbol “TYME”, there are no proceedings pending or, to the Knowledge of the
Company, threatened to revoke or suspend such listing and the Company has not
received any communication from Nasdaq with respect to any pending or threatened
proceeding that would give rise to a delisting from the Nasdaq. The Company is
eligible to register the Shares for resale by the Purchasers on Form S-3
promulgated under the Securities Act.

 

- 11 -



--------------------------------------------------------------------------------

4.20 No Material Adverse Effect; No Undisclosed Liabilities. From the date of
the latest audited financial statements included within the SEC Filings and
immediately prior to the date hereof, except as specifically disclosed in any of
the SEC Filings filed prior to the date hereof, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
have or result in a material adverse effect on the results of operations,
assets, business, operations or financial condition of the Company and its
subsidiaries, taken as a whole, (a “Material Adverse Effect”), (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the SEC, (iii) the Company has not altered its method of
accounting, and (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock.

4.21 Permits. Each of the Company and its subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Filings (collectively, “Permits”), and is operating such
businesses in compliance with such Permits, except in each case where the
failure to possess such Permits or failure to conduct business in compliance
with such permits, would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any subsidiary has received any notice
of proceedings relating to the revocation or modification of any such Permit.

4.22 Title to Intellectual Property.

(a) Each of the Company and its subsidiaries owns, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary or material for use in
connection with their respective businesses as described in the SEC Filings
(collectively, the “Company Intellectual Property”). Neither the Company nor any
subsidiary has received a written notice that any of the Company Intellectual
Property used by the Company or any subsidiary violates or infringes upon the
rights of any third party. To the Knowledge of the Company, it has complied in
all material respects with all of its obligations and duties to the respective
patent offices, including the duty of candor and disclosure to the U.S. Patent
and Trademark Office, and all applicable Laws, with respect to all Company
Registered IP. The Company has no Knowledge of any information, facts or
circumstances that would reasonably be expected to result in any challenge to,
or otherwise adversely impact, in any material respect, the ownership of any
Company Registered IP. To the Knowledge of the Company, the Company Registered
IP, is subsisting, and the issued patents included in the Company Registered IP
are valid and enforceable. No Person has any right of first refusal, option
and/or other right to acquire any right, title or interest in or to, or has any
other lien or encumbrance with respect to, any Company Owned IP.

(b) To the Knowledge of the Company, neither the Company’s conduct of its
business nor any consultant, employee or other person or entity that is or was
working for the Company has infringed upon or misappropriated or otherwise
violated any material intellectual property rights of any other person or
entity, and the manufacturing, use or sale of SM-88 does not and will not
infringe upon, misappropriate or otherwise violate the intellectual property
rights of any other person or entity.

 

- 12 -



--------------------------------------------------------------------------------

(c) To the Knowledge of the Company, no person or entity has infringed or
misappropriated or otherwise violated, and no person or entity is currently
infringing or misappropriating or otherwise violating any Company Intellectual
Property related to SM-88.

4.23 Absence of Litigation. There is no action, suit, proceeding or, to the
Knowledge of the Company, investigation, pending, or, to the Knowledge of the
Company, threatened by any Governmental Body against the Company and in which an
unfavorable outcome, ruling or finding in any said matter, or for all matters
taken as a whole, would have a Material Adverse Effect. The foregoing includes,
without limitation, any such action, suit, proceeding or investigation that
questions this Agreement or the right of the Company to execute, deliver and
perform under same.

4.24 Insurance Coverage. The Company maintains in full force and effect
insurance coverage that covers its properties, operations, personnel and
businesses, which insurance is in amounts and insures against such losses and
risks as are adequate to protect the Company and its business. The Company has
not received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance nor has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

4.25 Brokers and Finders. No person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. The Purchaser shall have any obligation
with respect to any fees, or with respect to any claims made by or on behalf of
other persons for fees, in each case of the type contemplated by this
Section 4.25 that may be due in connection with the transactions contemplated by
the Transaction Documents.

4.26 No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Knowledge of the Company, any Company covered person,
except (i) for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3) is applicable.

4.27 Healthcare Regulatory Compliance. The Company (i) is and at all times has
been in compliance with all statutes, rules and regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, advertising, labeling, promotion, sale, offer for sale,
storage, import, export or disposal of any product manufactured or distributed
by the Company, including, without limitation, the Federal Food, Drug and
Cosmetic Act (21 U.S.C. § 301 et seq.), regulations relating to Good Clinical
Practices and Good Laboratory Practices and all other local, state, federal,
national, and foreign laws, and final guidance relating to the regulation of the
Company (collectively, the “Healthcare Laws”),

 

- 13 -



--------------------------------------------------------------------------------

except for such non-compliance as would not, individually or in the aggregate,
have a Material Adverse Effect; (ii) possesses all material licenses,
exemptions, certificates, approvals, clearances, authorizations, permits,
registrations and supplements or amendments thereto required by any such
Healthcare Laws (“Authorizations”) and such Authorizations are valid and in full
force and effect and the Company is not in violation of any term of any such
Authorizations, except for such violations as would not, individually or in the
aggregate, have a Material Adverse Effect; (iii) has not received written notice
of any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any Governmental Body or third party
(A) alleging that any product operation or activity is in violation of any
Healthcare Laws or Authorizations or (B) has taken or is taking action to
materially limit, suspend, materially modify or revoke any Authorizations, nor,
to the Knowledge of the Company, is any such claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action threatened;
(iv) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Healthcare Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and accurate on
the date filed in all material respects (or were corrected or supplemented by a
subsequent submission); and (v) is not a party to any corporate integrity
agreements, monitoring agreements, consent decrees, settlement orders, or
similar agreements with or imposed by any Governmental Body. Neither the
Company, any of its subsidiaries nor any of their respective employees,
officers, directors, or agents has been excluded, suspended or debarred from
participation in any U.S. federal health care program or human clinical research
or, to the Knowledge of the Company, is subject to any inquiry, investigation,
proceeding, or other similar action that could reasonably be expected to result
in debarment, suspension, or exclusion.

4.28 Tests and Preclinical and Clinical Trials. (i) The preclinical studies and
clinical trials conducted by or, to the Knowledge of the Company, on behalf of
or sponsored by the Company or its subsidiaries, or in which the Company or its
subsidiaries have participated, that are described in the SEC Filings, or the
results of which are referred to in the SEC Filings, as applicable, were, and if
still pending are, being conducted in all material respects in accordance with
standard medical and scientific research standards and procedures for products
or product candidates comparable to those being developed by the Company and all
applicable statutes and all applicable rules and regulations of the FDA and
comparable regulatory agencies outside of the United States to which they are
subject (collectively, the “Regulatory Authorities”) and Good Clinical Practice
and Good Laboratory Practice requirements; (ii) the descriptions in the SEC
Filings of the results of such studies and trials are accurate and complete
descriptions in all material respects and fairly present the data derived
therefrom as of the date thereof and, giving effect to any updates or changes
reflected in subsequent SEC Filings, remain accurate and complete descriptions
in all material respects and fairly present the data derived therefrom, as of
the Initial Closing Date; (iii) to the Knowledge of the Company, there are no
other studies or trials not described in the SEC Filings, the results of which
the Company believes are inconsistent with or reasonably call into question the
results described or referred to in the SEC Filings; (iv) the Company and its
subsidiaries have operated at all times and are currently in compliance with all
applicable statutes, rules and regulations of the Regulatory Authorities, except
where such non-compliance would not, individually or in the aggregate, have a
Material

 

- 14 -



--------------------------------------------------------------------------------

Adverse Effect; and (v) neither the Company nor any of its subsidiaries have
received any written notices, correspondence or other communications from the
Regulatory Authorities or any other governmental agency requiring or threatening
the termination, material modification or suspension of any preclinical studies
or clinical trials that are described in the SEC Filings or the results of which
are referred to in the SEC Filings, other than ordinary course communications
with respect to modifications in connection with the design and implementation
of such studies or trials.

4.29 Warrant Exercise Price. The Initial Price Per Share, as set forth above, is
equal to or above the current exercise price of the warrants issued by the
Company on April 2, 2019 (the “Warrants”) and, accordingly, will not trigger the
anti-dilution provisions thereof.

5. Representations, Warranties and Covenants of the Purchaser. The Purchaser
represents and warrants to the Company as of the date hereof (and as of the
Milestone Closing Date) as follows:

5.1 Authorization. All action on the part of the Purchaser and, if applicable,
its officers, directors and shareholders necessary for the authorization,
execution, delivery and performance of this Agreement, the consummation of the
transactions contemplated herein has been taken. When executed and delivered,
this Agreement will constitute the legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights generally and by general equitable principles.
The Purchaser has all requisite power or corporate power, whichever is
applicable, to enter into this Agreement and to carry out and perform its
obligations under the terms of this Agreement.

5.2 Purchase Entirely for Own Account. The Purchaser is acquiring the Shares
being purchased by it hereunder for investment, for its own account, and not for
resale or with a view to distribution in violation of the Securities Act. Except
as set forth in this Agreement, nothing contained herein shall be deemed a
representation or warranty by the Purchaser to hold the Shares for any period of
time.

5.3 Investor Status; Etc. The Purchaser is an “accredited investor” as defined
in Rule 501 of Regulation D promulgated under the Securities Act and was not
organized for the purpose of acquiring the Shares. The Purchaser’s financial
condition is such that it is able to bear the risk of holding the Shares for an
indefinite period of time and the risk of loss of its entire investment. The
Purchaser has been afforded the opportunity to ask questions of and receive
answers from the management of the Company concerning its investment in the
Shares and has sufficient knowledge and experience in investing in companies
similar to the Company in terms of the Company’s stage of development so as to
be able to evaluate the risks and merits of its investment in the Company.

5.4 Securities Not Registered. The Purchaser understands that the Shares have
not been registered under the Securities Act or the securities laws of any
state, or other jurisdiction, by reason of their issuance by the Company in a
transaction exempt from the registration requirements of the Securities Act and
applicable state securities laws, and that the Shares must continue to be held
by the Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or exempt from such registration.

 

- 15 -



--------------------------------------------------------------------------------

5.5 No Conflict. The execution and delivery of the Transaction Documents by the
Purchaser and the consummation of the transactions contemplated therein will not
conflict with or result in any violation of or default by the Purchaser (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
material benefit under (i) any provision of the organizational documents of the
Purchaser, (ii) any agreement or instrument, permit, franchise, license,
judgment, order, statute, law, ordinance, rule or regulations, applicable to the
Purchaser or its respective properties or assets or (iii) require the consent,
notice or other action by any person under any contract to which the Purchaser
is a party, except in the case of clauses (ii) or (iii) where the failure to
obtain any requisite consent or notice would not give rise to an event,
occurrence or development that has had or that could reasonably be expected to
have or result in a material adverse effect on the results of operations,
assets, business, operations or financial condition of the Purchaser or its
subsidiaries, taken as a whole.

5.6 Consents. All consents, approvals, orders and authorizations required on the
part of the Purchaser in connection with the execution, delivery or performance
of this Agreement and the consummation of the transactions contemplated herein
have been obtained and are effective as of the applicable Closing Date (except
for filings pursuant to Section 16 or Regulation 13D under the Exchange Act,
which shall be filed within the time periods provided for in such regulations).

5.7 Company Representations and Warranties. No representations or warranties
have been made to the Purchaser by the Company or any officer, employee, agent,
Affiliate, Associate or subsidiary of the Company other than the representations
and warranties of the Company contained herein. In purchasing the Shares, the
Purchaser specifically disclaims that it is relying on, or has relied upon, any
representations or warranties that may have been made by the Company or any
other person other than those contained herein and acknowledges and agrees that
the Company has specifically disclaimed any such other representation or
warranty made by the Company or any other person.

5.8 No Recommendation. The Purchaser understands that no federal or state agency
has made any findings or determination as to the fairness of the offering or the
sale and purchase of the Shares hereunder (or any part thereof) for public
investment, or any recommendation or endorsement of the Shares (or any part
thereof).

5.9 Access to Information. The Purchaser has had access to such information
regarding the business and finances of the Company and the Shares including,
without limitation, the SEC Filings and the Company’s virtual data site
containing proprietary and confidential information, and has been provided the
opportunity to discuss with the Company’s management the business, affairs and
financial condition of the Company and such other matters with respect to the
Company and Shares as would concern a reasonable person considering the
transactions contemplated by this Agreement and/or concerned with the operation
of the Company, including, without limitation, pursuant to a meeting and/or
discussions with management of the Company.

5.10 No Insider Trading or Tipping. The Purchaser acknowledges that trading in
the Company’s securities while in possession of material non-public information
or communicating that information to any other person who trades in such
securities could subject the Purchaser to liability under U.S. federal and state
securities laws and the rules and regulations promulgated thereunder. The
Purchaser and its Affiliates shall not engage in any transaction or provide
material non-public information with respect to securities of the Company while
in possession of any material non-public information relating to the Company or
its securities.

 

- 16 -



--------------------------------------------------------------------------------

5.11 Initial Lock-Up and Future Lock-Up Agreements. During the period beginning
on the Initial Closing Date and ending at the earlier of the date that is
(i) three (3) months after the occurrence of the Milestone Event or (ii) three
(3) years following the date hereof (the “Lockup Period”), Purchaser shall not,
directly or indirectly, (i) offer, sell, offer to sell, contract to sell, hedge,
pledge, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or sell (or announce any
offer, sale, offer of sale, contract of sale, hedge, pledge, sale of any option
or contract to purchase, purchase of any option or contract of sale, grant of
any option, right or warrant to purchase or other sale or disposition), or
otherwise transfer or dispose of (or enter into any transaction or device that
is designed to, or could be expected to, result in the disposition by any person
at any time in the future), any Company Common Stock or any of securities,
beneficially owned, within the meaning of Rule 13d-3 under the Exchange Act
(“Beneficial Ownership”) by such Purchaser or (ii) enter into any swap or other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of any securities, whether any
such swap or transaction described in clause (i) or (ii) above is to be settled
by delivery of any securities. The Purchaser further agrees that, in connection
with any public offering of shares of Common Stock or securities exchangeable or
convertible into shares of Common Stock that is consummated within three
(3) years of the Initial Closing Date, if and to the extent required by the
underwriters for such offering, the undersigned will execute a customary
“lock-up” agreement regarding some or all of the securities of the Company then
owned by the undersigned thereby agreeing not to sell such securities for a
period of time after completion of the public offering not to exceed sixty
(60) days, whether or not the securities are included in the public offering.

5.12 Risk Factors. The Purchaser has received, read and understands the various
risks associated with an investment in the Shares, including those set forth in
the Company’s SEC Filings and those on Exhibit B to this Agreement.

5.13 Warrantholder Rights. The Purchaser acknowledges that the Milestone Share
Purchase could result in triggering of the anti-dilution provisions under the
Warrants, depending on the conversion price of the Preferred Shares.

5.14 Confidentiality.

(a) The Purchaser acknowledges that it has received and may in the future
receive non-public and material information within the meaning of the Securities
Act (“Confidential Information”). The Purchaser hereby acknowledges and agrees
that, for so long as the Confidential Information has not been publicly
disclosed by the Company, the Purchaser shall not (i) disclose any Confidential
Information to any person other than to those advisors, agents, counsel,
Affiliates, directors, officers, key employees, Associates and other
representatives of the Purchaser and its subsidiaries actively involved in the
investment decision with respect to the transactions contemplated by this
Agreement (“Representatives”) other than as may be required by law or (ii) use
the Confidential Information for any purpose other than to evaluate the

 

- 17 -



--------------------------------------------------------------------------------

transactions contemplated by this Agreement; provided, however, the restriction
in clause (ii) above shall not apply after expiration of the Standstill Period.
The Purchaser shall cause each of its Representatives to comply with this
Agreement as though a party hereto and shall be responsible for any such breach
by a Representative. Notwithstanding the foregoing, Confidential Information
shall not include information or material that (i) is publicly available or
becomes publicly available through no action or fault of the Purchaser, (ii) was
already in the Purchaser’s possession or known to the Purchaser prior to being
disclosed or provided to the Purchaser by or on behalf of the other party,
(iii) was or is obtained by the Purchaser from a third party, provided, that,
such third party was not bound by a known contractual, legal or fiduciary
obligation of confidentiality to the Company with respect to such information or
material, (iv) is independently developed by the Purchaser without reference to
the Confidential Information, or (v) information that is required to be
disclosed by applicable Law or a court of competent jurisdiction.

5.15 Certain Transactions.

(a) Without the prior written consent of the Company, for a period beginning on
the Initial Closing Date and ending at the earlier to occur of (i) three (3)
months after the occurrence of the Milestone Event or (ii) three (3) years
following the date hereof (the “Standstill Period”), neither the Purchaser nor
any of its Affiliates, Associates or Representatives, acting alone or as part of
a group, will acquire or offer or agree to acquire, directly or indirectly, by
purchase or otherwise (including by way of Beneficial Ownership), voting
securities or securities convertible into voting securities of the Company, or
any option or other right to acquire such ownership, in each case other than in
connection with the purchase of Shares under this Agreement. Without the prior
written consent of the Company, for a period of one year from the date hereof,
neither the Purchaser nor any of its Affiliates, Associates or Representatives,
acting alone or as part of a group, will knowingly; (i) propose to enter into,
directly or indirectly, any merger, business combination, tender offer, exchange
offer, acquisition of assets, acquisition of interests in the Company’s or its
Affiliates’ securities, recapitalization, restructuring, liquidation,
dissolution or similar transaction involving the Company or any of its
Affiliates; (ii) otherwise seek to influence or control, in any manner
whatsoever, the management or policies of the Company or any of its Affiliates
(including proxy solicitation or otherwise); (iii) assist, advise or encourage
(including by knowingly providing or arranging financing for that purpose) any
other person in performing any of the foregoing; or (d) disclose any intention,
plan or arrangement to do any of the foregoing.

(b) Notwithstanding the foregoing, the provisions of 5.15(a) shall no longer be
applicable in the event of the occurrence of any of the following:

(i) Company enters into a definitive written merger, sale or other business
combination agreement pursuant to which fifty percent (50%) or more of the
outstanding Common Stock of the Company would be converted into cash or
securities of another person or group or, immediately after the consummation of
such transaction, fifty percent (50%) or more of the then outstanding Common
Stock of the Company would be owned by persons other than the holders of Common
Stock of the Company immediately prior to the consummation of such transaction,
or which would result in all or substantially all of the Company’s assets being
sold to any person or group;

 

- 18 -



--------------------------------------------------------------------------------

(ii) The announcement or commencement by any third party person or group of a
tender offer or exchange offer to acquire securities of the Company which, if
successful, would result in such person or group owning, when combined with any
other securities owned by such person or group, fifty percent (50%) or more of
the then outstanding common stock;

(iii) The Company becomes the subject of any bankruptcy, insolvency or similar
proceeding (except for an involuntary proceeding that is dismissed within sixty
(60) days).

(iv) The Company engages or publicly announces its intention to engage in the
solicitation of one (1) or more third party bids for any transaction which would
result in a change of control of the Company; or

(v) The voting securities or securities convertible into voting securities of
the Company being acquired by the Purchaser or any of its Affiliates, Associates
or Representatives is less than 5% of the issued and outstanding equity of the
Company.

6. Conditions Precedent.

6.1 Conditions to the Obligation of the Purchaser to Consummate the Closings.
The obligation of Purchaser to consummate the Initial Closing or the Milestone
Closing, as applicable, and to purchase and pay for the Shares pursuant to this
Agreement is subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties.

(i) For the Initial Closing, the representations and warranties contained herein
of the Company shall be true and correct (it being understood and agreed by the
Purchaser that, in the case of any representation and warranty of the Company
contained herein which is not hereinabove qualified by application thereto of a
materiality standard, such representation and warranty need be true and correct
only in all material respects in order to satisfy as to such representation or
warranty the condition precedent set forth in the foregoing provisions of this
Section 6.1(a)(i)).

(ii) For the Milestone Closing, the representations and warranties of the
Company contained in Sections 4.1, 4.2, 4.4, 4.5, 4.7, 4.8, 4.9, 4.10, 4.22,
4.26, 4.27 and 4.28 (together, the “Milestone Representations”) shall be true
and correct (it being understood and agreed by the Purchaser that, in the case
of any representation and warranty of the Company contained herein which is not
hereinabove qualified by application thereto of a materiality standard, such
representation and warranty need be true and correct only in all material
respects in order to satisfy as to such representation or warranty the condition
precedent set forth in the foregoing provisions of this Section 6.1(a)(ii));
provided, however that the representations and warranties contained in Sections
4.22, 4.27 and 4.28 shall be true and correct in all respects except where the
failure of such representation and warranties to be so true and correct would
not have, or would not reasonably be expected to have, a Material Adverse
Effect.

 

- 19 -



--------------------------------------------------------------------------------

(b) The Company shall have performed all obligations and conditions herein
required to be performed or observed by the Company on or prior to the Closing
Date.

(c) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing
Date, shall have been instituted before any court, arbitrator or Governmental
Body, agency or official and shall be pending.

(d) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

(e) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for the consummation of the purchase and
sale of the Shares and the consummation of the other transactions contemplated
by the Transaction Documents, all of which shall be in full force and effect.

(f) The purchase of and payment for the Shares by the Purchaser shall not be
prohibited by any law or governmental order or regulation. All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of any other person with respect to any of the transactions
contemplated hereby, other than for Regulation D and state “Blue Sky” filings
with respect to the sale of the Shares, shall have been duly obtained or made
and shall be in full force and effect.

(g) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated on the Closing
Date shall be reasonably satisfactory in form and substance to the Purchaser,
and the Purchaser shall have received counterpart originals, or certified or
other copies of all documents, including without limitation records of corporate
or other proceedings, which it may have reasonably requested in connection
therewith.

(h) The Shares to be issued pursuant to this Agreement shall have been approved
for listing (subject to official notice of issuance) on the Nasdaq market or any
other national securities exchange upon which the Company’s shares are then
listed.

(i) Any applicable waiting period applicable to the consummation of the
Transactions under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, or any other applicable anti-trust laws relating to the transactions
contemplated hereby shall have expired or been terminated.

(j) There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

(k) The Company shall have executed and delivered:

 

- 20 -



--------------------------------------------------------------------------------

(i) Instruction to its transfer agent to issue a stock certificate representing
the Shares being purchased and acquired by Purchaser on the Closing Date to be
delivered promptly after the Closing Date (but in no event later than one
Business Day following the Closing Date);

(ii) a legal opinion of Company’s legal counsel, in a form satisfactory to
Purchaser, executed by such counsel and delivered to the Purchaser;

(iii) the Company’s wire instructions;

(iv) a copy of the Company’s Certificate of Incorporation, as amended, certified
by the Secretary of State of the State of Delaware within thirty (30) days of
the Initial Closing Date;

(v) a certificate, signed by a duly elected officer of the Company, certifying
as of the Closing Date as to the satisfaction of each of the conditions set
forth in Section 6.1(a) and 6.1(b);

(vi) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of the State of Delaware, as of a date within
ten (10) days of the applicable Closing Date;

(vii) a certificate executed by the Secretary of the Company and dated as of the
Closing Date, certifying as to (i) the resolutions adopted by the Company’s
board of directors approving this Agreement, (ii) the Certificate of
Incorporation of the Company, as amended, and (iii) the Company’s bylaws, as
amended, each as in effect as of the applicable Closing Date;

(viii) The Company shall not have undergone a Corporate Transaction; and,

(ix) The Certificate of Designation shall have been filed and accepted by the
Secretary of State of the State of Delaware.

6.2 Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Initial Closing and the Milestone
Closing, as applicable, and to issue and sell to the Purchaser the Shares to be
purchased at the Initial Purchase is subject to the satisfaction of the
following conditions precedent:

(a) The representations and warranties contained herein of Purchaser shall be
true and correct on and as of each Closing Date with the same force and effect
as though made on and as of the each Closing Date (it being understood and
agreed by the Company that, in the case of any representation and warranty of a
Purchaser contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation or warranty the condition precedent set forth in the foregoing
provisions of this Section 6.2(a)).

(b) The Purchaser shall have performed all obligations and conditions herein
required to be performed or observed by the Purchaser on or prior to the Closing
Date.

 

- 21 -



--------------------------------------------------------------------------------

(c) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing
Date, shall have been instituted before any court, arbitrator or Governmental
Body, agency or official and shall be pending.

(d) The sale of the Shares by the Company shall not be prohibited by any law or
governmental order or regulation. All necessary consents, approvals, licenses,
permits, orders and authorizations of, or registrations, declarations and
filings with, any governmental or administrative agency or of any other person
with respect to any of the transactions contemplated hereby, shall have been
duly obtained or made and shall be in full force and effect.

(e) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated on the Closing
Date shall be reasonably satisfactory in form and substance to the Company, and
the Company shall have received counterpart originals, or certified or other
copies of all documents, including without limitation records of corporate or
other proceedings, which it may have reasonably requested in connection
therewith.

(f) The receipt by the Company of the Initial Purchase Price in immediately
available funds by wire transfer to an account of the Company designated in
writing by the Company to such Purchaser.

6.3 Milestone Payment. Except as set forth in Sections 6.1(a)(ii) (with respect
to Sections 4.22, 4.27 and 4.28) and 6.1(j) (collectively, the “Milestone
Payment Conditions”), the Parties acknowledge that the obligation of Purchaser
to make the Milestone Payment is not subject to the conditions in Section 6.1.
Notwithstanding anything else in this Agreement, in the event that the
conditions set forth in Section 6.1 (other than Milestone Payment Conditions)
are not met or waived by Purchaser by the Milestone Closing Date, such that the
Milestone Share Purchase is not consummated, the Milestone Payment shall still
be payable by Purchaser on the date that is five (5) Business Days after the
determination of the Milestone Per Share Price. For the avoidance of doubt, the
Purchaser shall have no obligation to pay the Milestone Payment if the Milestone
Payment Conditions are not met or waived in accordance with the terms and
conditions of this Agreement. For purposes of this Section 6.3 and the Milestone
Payment Conditions, “Material Adverse Effect” shall be deemed to include the
FDA’s express statement, prior to a Milestone Event, that it intends to reject
any NDA for SM-88, regardless of the primary efficacy endpoints having been met,
and Tyme is unable to amend the protocol to satisfy the FDA’s registration
requirements within nine months of such statement.

7. Transfer, Legends.

7.1 Securities Law Transfer Restrictions. The Purchaser shall not sell, assign,
pledge, transfer or otherwise dispose or encumber any of the Shares being
purchased by the Purchaser hereunder, except pursuant to (i) an effective
registration statement under the Securities Act or (ii) an available exemption
from registration under the Securities Act and applicable state securities laws
and, if requested by the Company, upon delivery by such Purchaser of an opinion
of counsel reasonably satisfactory to the Company and the Company’s counsel to
the effect that the proposed transfer is exempt from registration under the
Securities Act and applicable state securities laws,

 

- 22 -



--------------------------------------------------------------------------------

provided, however, that any such opinion of the Purchaser’s counsel shall be
entitled to rely on a letter from the Company’s counsel certifying that the
Company is not then a shell company, as that term is defined in Section 12b-2 of
the Exchange Act and has met the information requirements in Rule 144 such that
the Shares may be resold in reliance on Rule 144. Any transfer or purported
transfer of the Shares in violation of this Section 7.1 shall be voidable by the
Company. The Company shall not register any transfer of the Shares in violation
of this Section 7.1. The Company may, and may instruct any transfer agent for
the Company, to place such stop transfer orders as may be required on the
transfer books of the Company in order to ensure compliance with the provisions
of this Section 7.1.

7.2 Legends. Each certificate representing any of the Shares shall be endorsed
with the legend set forth below, and Purchaser covenants that, except to the
extent such restrictions are waived by the Company, it shall not transfer the
Shares represented by any such certificate without complying with the
restrictions on transfer described in this Agreement and the legend endorsed on
such certificate:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (I) ARE SUBJECT TO CERTAIN
CONTRACTUAL RESTRICTIONS UNDER AN AGREEMENT WITH THE ISSUER (THE “PURCHASE
AGREEMENT”) AND (II) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
AS AMENDED OR THE SECURITIES LAWS OF ANY STATE OF, OR JURISDICTION OUTSIDE OF,
THE UNITED STATES AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNLESS (A) IN COMPLIANCE WITH THE PURCHASE AGREEMENT AND
(B) IN ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES
UNDER SAID ACT OR AN OPINION OF COMPANY COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.”

8. Covenants of the Company.

8.1 SEC Reporting; Registration Rights

(a) The Company agrees to satisfy reporting under, and comply with Section 12(b)
or 12(g) reporting obligations, as applicable, under the Exchange Act and to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof required to be filed by the Company pursuant to the Exchange Act
and the Securities Act; provided, however, the preceding covenant shall cease to
apply to the Company in the event the Common Stock of the Company shall be the
subject of a business combination, tender offer or other purchase transaction
that has been concluded and pursuant to which any of the foregoing reporting
obligations shall be subject to termination or suspension under applicable rules
of the Exchange Act or the Securities Act. The Company shall use commercially
reasonable efforts to continue to satisfy all applicable requirements of Rule
144 (or any successor thereto) for so long as any Shares are outstanding and not
registered pursuant to an effective Registration Statement filed with the SEC,
and take commercially reasonable action to ensure that Rule 144 is available to
cover the resale of the Shares.

 

- 23 -



--------------------------------------------------------------------------------

8.2 Share Transfers; Disclosure of Certain Confidential Information

(a) The Company shall use commercially reasonable efforts immediately prior to
the expiration of the Lockup Period to disclose certain of the Confidential
Information (as referenced in Section 5.14) provided by the Company to a
Purchaser to the extent, if any, reasonably necessary to enable such Purchaser
to seek liquidity concerning the Shares under the Securities Act and Exchange
Act following the Lockup Period; provided, however, the Company shall not be
obligated to disclose any Confidential Information that (i) could cause
competitive harm if disclosed publicly, (ii) constitutes trade secrets,
(iii) constitutes privileged or confidential commercial or financial information
of the Company, or (iv) would be inconsistent with or in breach of applicable
law (e.g., the Food and Drugs Act or Health Insurance Portability and
Accountability Act of 1996).

(b) The Company shall, after the expiration of the Lockup Period, unless a
Registration Statement covering the resale of Purchaser’s Shares is effective
under the Securities Act, upon the written request of the Purchaser, cooperate
with Purchaser’s requests, from time to time, to effectuate sales of Shares
under Rule 144 or other applicable exemption under the Securities Act.

8.3 Required SEC Filings. Purchaser acknowledges that the transactions
contemplated herein may result in Purchaser becoming subject to certain public
reporting and filing requirements under federal and state securities laws based
upon its level of equity ownership in the Company. From and after the date
hereof, Purchaser shall use commercially reasonable efforts to timely file all
such required reports and filings arising from its level of ownership in the
Company, including pursuant to Regulation 13D or Section 16 of the Exchange Act,
as applicable, for as long as Purchaser’s ownership levels require the filing of
such reports.

8.4 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing or quotation of the Common Stock on
Nasdaq. The Company further agrees, if the Company applies to have the Common
Stock traded on any other trading market, it will then include in such
application all of the Shares, and will take such other action as is reasonably
necessary to cause all of the Shares to be listed or quoted on such other
trading market as promptly as possible. The Company will then take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a trading market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the trading market.
The Company agrees to maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.

8.5 Subsequent Equity Sales. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchaser, or that will be integrated with the offer or sale of the Shares
for purposes of the rules and regulations of any trading market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

- 24 -



--------------------------------------------------------------------------------

8.6 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s ability to fulfill its obligations to the
Purchaser under the Transaction Documents.

8.7 Shareholder Rights Plan. The Company shall not adopt any shareholder rights
plan (aka “poison pill”) (or similar rights agreement) with a share ownership
threshold lower than the share ownership percentage which will be held by the
Purchaser after each Closing Date unless the Purchaser (and any Affiliate(s) and
Associate(s)) is excluded therefrom.

9. Indemnification.

9.1 Indemnification. The Company agrees to indemnify and hold harmless the
Purchaser and its Affiliates, and their respective directors, officers,
trustees, members, managers, employees, investment advisers and agents (each,
for the purposes of this Section 9, an “Indemnified Party”), from and against
any and all losses, claims, damages, liabilities and expenses (including
reasonable and documented attorney fees and disbursements and other documented
out-of-pocket expenses reasonably incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) but excluding (except to the extent
arising in connection with any third-party claim, action or proceeding) any
incidental, consequential, special or indirect damages (collectively, “Losses”)
to which such Indemnified Party may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Indemnified Party for all such amounts as they are incurred by such
Indemnified Party solely to the extent such amounts have been finally judicially
determined not to have resulted from such Indemnified Party’s fraud, gross
negligence or willful misconduct.

9.2 Conduct of Indemnification Proceedings. Any Indemnified Party hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of a third party claim with its own counsel;
provided that any person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed in writing to pay such fees
or expenses, (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or
(c) in the reasonable judgment of any such person, based upon written advice of
its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any Indemnified Party
to give written notice as provided herein shall not relieve the indemnifying
party of its obligations hereunder, except to the extent that such failure to
give notice shall materially adversely affect the indemnifying party in

 

- 25 -



--------------------------------------------------------------------------------

the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the Indemnified Party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. No
Indemnified Party will, except with the consent of the indemnifying party,
consent to entry of any judgment or enter into any settlement.

10. Miscellaneous Provisions.

10.1 Public Statements or Releases. The initial press release with respect to
the execution of this Agreement shall be a joint press release to be reasonably
agreed upon by Purchaser and the Company. Following such initial press release,
the parties shall cooperate in good faith with each other regarding the form,
content and timing of any other public disclosure or announcement of this
Agreement or the transactions contemplated hereby, provided, nothing in this
Agreement shall limit either party’s ability to make public disclosures
reasonably deemed required by such party under applicable law. Following the
Initial Closing, the Company shall timely file a Current Report on Form 8-K
regarding the Transaction Documents within the time period required by the
Exchange Act. The parties acknowledge that this Agreement shall be filed as an
exhibit to the Company’s SEC Filings.

10.2 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the sale of the Shares by the Company under this Agreement as
required under Regulation D. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Shares for, sale to the Purchaser at the Closing Date under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of the Purchaser.

10.3 Further Assurances. Each party agrees to, and shall cause their respective
affiliates to, cooperate fully with the other party and to execute such further
instruments, documents and agreements and to give such further written
assurances, as may be reasonably requested by the other party to better evidence
and reflect the transactions described herein and contemplated hereby, and to
carry into effect the intents and purposes of this Agreement and to consummate
the transactions contemplate by the Transaction Documents..

10.4 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.

10.5 Corporate Transaction. Should the Company undergo a Corporate Transaction,
Sections 3.2 and 3.4 (only insofar as such provisions relate to the Milestone
Share Purchase and not the Milestone Payment) as well as 8.1, 8.2, 8.3, 8.4, 8.5
and 8.7 of this Agreement (including the obligations to effect the Milestone
Share Purchase) shall terminate.

 

- 26 -



--------------------------------------------------------------------------------

10.6 Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

10.7 Notices.

(a) Any notices, correspondence, requests, consents, claims, demands, waivers
and other communications required or permitted to be given hereunder
(collectively, “correspondence”) shall be sent by postage prepaid first class
mail, courier or recognized overnight mail service or delivered by hand to the
party to whom such correspondence is required or permitted to be given
hereunder. The date of giving any correspondence shall be the date of its actual
receipt.

(b) All correspondence to the Company shall be addressed as follows:

Tyme Technologies, Inc.

17 State Street, 7th Floor

New York, NY 10004

Attention: Jim Biehl, Chief Legal Officer

Email: Jim.Biehl@tymeinc.com

with a copy to (which copy shall not constitute notice):

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103

Attention: Elizabeth Diffley, Esq.

Email: Elizabeth.Diffley@dbr.com

(c) All correspondence to the Purchaser shall be addressed as follows:

Eagle Pharmaceuticals, Inc.

50 Tice Boulevard, Suite 315

Woodcliff Lake, NJ 07677

Attention: Chief Financial Officer

With a copy to (which copy shall not constitute notice):

Cooley LLP

500 Boylston Street

Boston, MA 02116

Attention: Marc Recht and Miguel J. Vega

Email: mrecht@cooley.com; mvega@cooley.com

Fax No.: 617.937.2400

(d) Any party may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

 

- 27 -



--------------------------------------------------------------------------------

10.8 Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.

10.9 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

10.10 Specific Performance and Equitable Remedies. Each of the parties agree
that irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the non-breaching
counterparty shall be entitled to equitable remedies, including, but not limited
to, obtaining an injunction and/or specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.

10.11 Governing Law. This Agreement and all matters arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
internal and substantive laws of the State of Delaware, without regard to any
choice or conflict of laws provision or rule thereof.

10.12 Dispute Resolution. The parties hereby (a) irrevocably and unconditionally
submit to the jurisdiction of the state courts of Delaware and to the
jurisdiction of the U.S. District Court for the District of Delaware for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of
Delaware or the U.S. District Court for the District of Delaware, and (c) waive,
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court.

10.13 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
10.13.

 

- 28 -



--------------------------------------------------------------------------------

10.14 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

10.15 Expenses. Each party to this Agreement will bear its own costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, in connection with this Agreement and the
transactions contemplated hereby, whether or not the Initial Closing and/or
Milestone Closing shall have occurred.

10.16 Assignment. Subject to the express terms of this Agreement, the rights and
obligations of the parties hereto shall inure to the benefit of and shall be
binding upon any authorized successors and permitted assigns of each party in
accordance with this Agreement. Purchaser may not assign its rights or
obligations under this Agreement or designate another person (i) to perform all
or part of its obligations under this Agreement or (ii) to have all or part of
its rights and benefits under this Agreement, in each case without the prior
written consent of the Company. Notwithstanding the foregoing, Purchaser may
assign this Agreement and the rights and obligations hereunder (A) to any
Affiliate of Purchaser (provided the Company receives reasonably satisfactory
evidence that such Affiliate is able to meet its obligations hereunder), or
(B) to a successor to all or substantially all of the assets of Purchaser
(irrespective of the nature of the transaction, whether by way of stock sale,
asset sale or otherwise). The Company may not assign its rights or obligations
under this Agreement without the prior written consent of the Purchaser. In the
event of any assignment in accordance with the terms of this Agreement, the
assignee shall specifically assume and be bound by the provisions of the
Agreement by executing and agreeing to an assumption agreement reasonably
acceptable to the other party. Any assignment or transfer in violation of this
section shall be void.

10.17 No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their authorized successors and permitted assigns.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

10.18 Survival. Subject to the limitations and other provisions of this
Agreement, the respective representations and warranties given by the parties
hereto shall survive each of the Initial Closing and Milestone Closing for a
period of one year, , and each covenant and agreement contained herein shall
survive until fully performed by the applicable party. Notwithstanding the
foregoing, any claims asserted in good faith (to the extent known at such time)
and in writing by notice from the non-breaching party to the breaching party
prior to the expiration of the above survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.

10.19 Entire Agreement. This Agreement, along with any confidentiality agreement
signed by a Purchaser for the benefit of the Company and/or its Affiliates,
constitutes the sole and entire agreement among the parties hereto respecting
the subject matter hereof and supersedes all prior and contemporaneous
agreements, negotiations, understandings, representations and statements
respecting the subject matter hereof, whether written or oral.

 

- 29 -



--------------------------------------------------------------------------------

10.20 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

10.21 Amendments and Waivers. This Agreement may be amended, modified or
supplemented at any time only by written agreement signed by the Company and the
Purchaser, and any failure of the Company to comply with any term or provision
of this Agreement may be waived by Purchaser, and any failure of Purchaser to
comply with any term or provisions of this Agreement may be waived by Company,
at any time by an instrument in writing signed by or on behalf of such other
party, but such waiver shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure to comply.

[Signature Page Follows]

 

- 30 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the day and year first above written.

TYME TECHNOLOGIES, INC.

 

By:  

/s/ Steve Hoffman

Name:   Steve Hoffman Title:   Chief Executive Officer

EAGLE PHARMACEUTICALS, INC.

 

By:  

/s/ Pete A. Meyers

Name:   Pete A. Meyers Title:   Chief Financial Officer

[Signature Page to Securities Purchase Agreement]